Case 1:17-cr-00101-LEK Document 1023 Filed 06/08/20 Page 1 of 17   PageID #: 11646
                                                                                     1


       1                    IN THE UNITED STATES DISTRICT COURT

       2                         FOR THE DISTRICT OF HAWAII

       3
           UNITED STATES OF AMERICA,            )   CR 17-00101 LEK
       4                                        )
                        Plaintiff,              )   Honolulu, Hawaii
       5                                        )   February 6, 2020
              vs.                               )
       6                                        )   PARTIAL TRANSCRIPT:
           (1) ANTHONY T. WILLIAMS,             )   TESTIMONY OF BRYCE OLESKI
       7                                        )
                        Defendant.              )
       8                                        )

       9
                         PARTIAL TRANSCRIPT OF TRIAL PROCEEDINGS
     10                  BEFORE THE HONORABLE LESLIE E. KOBAYASHI
                               UNITED STATES DISTRICT JUDGE
     11
            APPEARANCES:
     12
            For the Government:           KENNETH M. SORENSON, AUSA
     13                                   GREGG PARIS YATES, AUSA
                                          Office of the United States Attorney
     14                                   300 Ala Moana Boulevard, Suite 6100
                                          Honolulu, Hawaii 96850
     15
            Also Present:                 MEGAN CRAWLEY, FBI Special Agent
     16
            For the Defendant (1)         ANTHONY T. WILLIAMS, Pro Se
     17     Anthony T. Williams:          05963-122
                                          Federal Detention Center Honolulu
     18                                   Inmate Mail/Parcels
                                          P.O. Box 30080
     19                                   Honolulu, Hawaii 96820

     20     Standby Counsel:              LARS ROBERT ISAACSON, ESQ.
                                          547 Halekauwila Street, Suite 102
     21                                   Honolulu, Hawaii 96813

     22     Official Court Reporter:      Debra Read, RDR
                                          United States District Court
     23                                   300 Ala Moana Boulevard
                                          Honolulu, Hawaii 96850
     24
           Proceedings recorded by electronic sound recording; transcript
     25    produced with computer-aided transcription (CAT).




                                UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1023 Filed 06/08/20 Page 2 of 17   PageID #: 11647
                                                                                         2


       1                                   I N D E X

       2                     CHRONOLOGICAL INDEX OF WITNESSES

       3

       4   GOVERNMENT'S WITNESS                                               PAGE

       5

       6   BRYCE OLESKI
            Direct Examination By Mr. Yates                                      3
       7    Cross-Examination By The Defendant                                   9
            Redirect Examination By Mr. Yates                                   15
       8

       9

     10
                                           I N D E X
     11
                                       E X H I B I T S
     12

     13
           NO.                                                                 PAGE
     14

     15      605                                                                     6
             606                                                                     7
     16

     17

     18

     19

     20

     21

     22

     23

     24

     25




                                UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1023 Filed 06/08/20 Page 3 of 17   PageID #: 11648
                                                                                     3


       1          THURSDAY, FEBRUARY 6, 2020
           11:47 A.M.
       2
                               (Partial transcript begins:)
       3              BRYCE OLESKI, GOVERNMENT'S WITNESS, WAS SWORN

       4                THE COURTROOM MANAGER:      Thank you.     Please be

       5   seated.

       6         State your name and spell your last name for the record.

       7                THE WITNESS:    My name is Bryce Oleski, last name

       8   O-l-e-s-k-i.

       9                THE COURT:     Your witness, Mr. Yates.

     10                 MR. YATES:     Thank you, Your Honor.      May I approach

     11    to hand the witness binder to the court manager?

     12                 THE COURT:     You may.   And, Mr. Williams, do you have

     13    the exhibits that are in the witness binder, the numbers?

     14                 MR. ISAACSON:    One moment, Your Honor.

     15                 THE COURT:     All right.   You may hand it to the

     16    witness.

     17                 MR. YATES:     Thank you.

     18                 MR. ISAACSON:    Could I see 605 again?

     19                               DIRECT EXAMINATION

     20    BY MR. YATES:

     21          Q      Good morning.

     22          A      Good morning.

     23          Q      Can you please explain to the jury who your employer

     24    is?

     25          A      Sure.   I work for the FBI as a special agent.         I




                                UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1023 Filed 06/08/20 Page 4 of 17   PageID #: 11649
                                                                                     4


       1   work white collar crime in the Washington, D.C. area.

       2         Q      That's the Washington field office?

       3         A      That's correct.

       4         Q      Now, you were involved in the investigation of

       5   Anthony Williams and Mortgage Enterprise Investments, correct?

       6         A      Yes.

       7         Q      And can you please explain to the jury what you were

       8   tasked to do?

       9         A      Sure.   So the Honolulu office of the FBI reached out

     10    to me and asked me to assist with the investigation.

     11    Specifically, they asked me to take a look at an address in

     12    Washington, D.C., 6230 Third Street, NW, Unit No. 5 in

     13    Washington, D.C., and they gave me a list of businesses, and

     14    they wanted me to verify or disprove whether those businesses

     15    had actually operated at that address in Washington, D.C.

     16          Q      Okay.   And what businesses were you tasked to look

     17    up?

     18          A      There were several, specifically, Mortgage

     19    Enterprise Investments, the Common Law Office of America, the

     20    United States Office of the Private Attorney General, Federal

     21    Mortgage American Trust, and the Federal American Title

     22    Company.

     23          Q      Okay.   Now, what evidence did you uncover that there

     24    was a business at 6230 Third Street, NW, Apartment or Suite 5

     25    called the Federal Mortgage American Trust?




                                UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1023 Filed 06/08/20 Page 5 of 17   PageID #: 11650
                                                                                     5


       1           A     There was no evidence that that business ever

       2   operated from that address.

       3           Q     Did you conduct a business records search for

       4   businesses in Washington, D.C., at that address between 2012

       5   and 2015?

       6           A     Yes, I did.

       7           Q     And what was the results of that business records

       8   search?

       9           A     So I went on the Washington, D.C. business records

     10    site and I typed in the address, and it came up with eight

     11    businesses that operated during that time frame, none of which

     12    were any of the businesses I previously mentioned.

     13            Q     Now, did you ever visit that address, 6230 Third

     14    Street, NW?

     15            A     I did.

     16            Q     Okay.    I'm going to ask you to turn to an exhibit in

     17    front of you, that is, Exhibit 605.

     18            A     All right.    I'm looking at it.

     19            Q     So before we show that to the jury, I ask you if you

     20    recognize Exhibit 605?

     21            A     I do.

     22            Q     Okay.    And is Exhibit 605 a photograph that you

     23    took?

     24            A     Yes.

     25            Q     And is that a fair and accurate depiction of the




                                  UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1023 Filed 06/08/20 Page 6 of 17   PageID #: 11651
                                                                                     6


       1   commercial property that that's at 6230 Northwest,

       2   Washington, D.C.?

       3         A      Yes.

       4                MR. YATES:    Your Honor, at this time we ask to admit

       5   Exhibit 605.

       6                THE COURT:    Any objections?

       7                THE DEFENDANT:    No objection.

       8                THE COURT:    Received.

       9                (Exhibit 605 received into evidence.)

     10                 MR. YATES:    May we publish, Your Honor?

     11                 THE COURT:    You may.

     12          Q      (BY MR. YATES:)     The jury is now looking at

     13    Exhibit 605.    Can you please explain to the jury what it is

     14    that they're looking at?

     15          A      Sure.   This is a photo that I took of the outside of

     16    the address that I mentioned.       The bottom floor is a day care

     17    center, and then in the very center of the photo is a door that

     18    leads to the upstairs, and when you go up the stairs it's a

     19    long hallway with offices on either side.

     20          Q      I'm going to ask you, Agent Oleski to look in your

     21    binder at Exhibit 606.

     22          A      All right.

     23          Q      And before I ask to have this moved in, I'm going to

     24    ask you some foundational questions.

     25                 Do you recognize Exhibit 606?




                                UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1023 Filed 06/08/20 Page 7 of 17    PageID #: 11652
                                                                                      7


       1         A      I do.

       2         Q      Okay.    Now, is 606 a photograph that you took?

       3         A      Yes.

       4         Q      And is this a fair and accurate depiction of what

       5   appears to be a sign at the commercial property 6203

       6   Street -- Third Street, NW?

       7         A      Yes.

       8                MR. YATES:    Okay.    Your Honor, at this time I ask to

       9   move into evidence Exhibit 606.

     10                 THE COURT:    Any objection?

     11                 THE DEFENDANT:    No objection.

     12                 THE COURT:    Received.

     13                 (Exhibit 606 received into evidence.)

     14                 MR. YATES:    May we publish?

     15                 THE COURT:    You may.

     16          Q      (BY MR. YATES:)       Sir, so can you please explain to

     17    the jury what they're looking at Exhibit 606?

     18          A      Sure.    So at the building that I showed you that we

     19    looked at a photograph of a minute ago, as soon as you open the

     20    door, this is the directory that hangs on the wall of the

     21    businesses that operate out of that building.

     22          Q      So when you got to the property, can you please

     23    explain to the jury what it is that you did?

     24          A      Yes.    So I -- when I arrived at the property, I

     25    walked around, I took photos of the outside.            The front door is




                                UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1023 Filed 06/08/20 Page 8 of 17   PageID #: 11653
                                                                                     8


       1   actually locked with a pin code, so I spoke with someone and

       2   they let me in, walked up the stairs -- or actually before I

       3   walked up the stairs, I took this photo, and then when I walked

       4   up the stairs, I spoke with a few of the neighbors and they

       5   directed me to the landlord, the person who managed the

       6   property.

       7         Q      What was the name of that landlord?

       8         A      It was a gentleman by the name of Micah Bump.

       9         Q      And did you get a sense for how large Suite 5 of the

     10    property at 6203 Third Street, NW, is?

     11          A      Yes.    I got to enter the suite directly adjacent to

     12    it and it was about 550 square feet roughly, big enough for a

     13    few desks for people to work at.

     14          Q      Did you ascertain the name of the tenant who

     15    occupied Suite 5 of that address from 2012 to 2015?

     16          A      I did.    It was -- it's actually on this

     17    list -- Integrative Bodywork and Massage.         It's a office where

     18    they have -- gave massages.

     19          Q      How about historically between 2012 and 2015?

     20          A      Sure.    Between 2012 and 2015, the person who leased

     21    the unit was named Dorita M. Dixon.

     22          Q      Did you have an opportunity to speak with Ms. Dixon?

     23          A      I did.

     24          Q      And what did she say about whether she knew Anthony

     25    Williams?




                                 UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1023 Filed 06/08/20 Page 9 of 17    PageID #: 11654
                                                                                      9


       1                THE DEFENDANT:    Objection.     That's hearsay.

       2                MR. YATES:    It's actually --

       3                THE COURT:    Go ahead.

       4                MR. YATES:    Oh, that's not offered for the truth.

       5                THE COURT:    All right.    But regarding his

       6   investigation and steps he took.        All right.      Overruled on that

       7   basis.

       8         Q      (BY MR. YATES:)     And what did she say about whether

       9   she knew Ms. Anthony Williams?        Excuse me.

     10          A      She said that she did not know Anthony Williams.

     11                 MR. YATES:    Nothing further on direct, Your Honor.

     12                 THE COURT:    All right.    Any questions, Mr. Williams?

     13                 THE DEFENDANT:    Yes.

     14                               CROSS-EXAMINATION

     15    BY THE DEFENDANT:

     16          Q      Mr. Oleski, you out of the Washington, D.C. office?

     17          A      So I'm part of the Washington field office, but I

     18    physically sit in Manassas, Virginia.

     19          Q      And did you speak with one of my employees in

     20    Washington, D.C., named Shirley Ann Stewart?

     21          A      I did not.

     22          Q      Okay.   And did you know that she runs my office in

     23    Washington, D.C.?

     24          A      I did not.

     25          Q      Okay.   Did you visit my office there?




                                UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1023 Filed 06/08/20 Page 10 of 17   PageID #:
                                  11655
                                                                                10


    1          A     I don't know your office.

    2          Q     Okay.   And the address that he just had you read,

    3   did you know that that was just a mailing address for Federal

    4   Mortgage American Trust and not the actual physical location?

    5          A     I did not know; however, from speaking with

    6   Ms. Dixon, I've determined that she did not receive mail there

    7   that didn't belong to her.

    8          Q     Okay.   So she told you that she did not know me at

    9   all?

   10          A     That's correct.

   11                 DEFENDANT WILLIAMS:      Okay.   Can I get the

   12   government Exhibit 817, please?

   13          Q     (BY THE DEFENDANT:)      And before I get into this, are

   14   you familiar with FedEx and UPS where you can actually purchase

   15   a mailing address from one of those businesses but not have

   16   your physical address actually at the FedEx or UPS store?

   17          A     Can you resay the question?

   18          Q     Are you familiar with, you know, the UPS and FedEx

   19   where you can actually purchase a business mailing address just

   20   for mailing purposes and your actual physical business not be

   21   at that mailing address?

   22          A     I was not aware that that -- that you can use a

   23   address that you're not physically at.

   24          Q     Okay.   On this document -- can I publish it?

   25                THE COURT:    It's not in evidence, I believe.




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1023 Filed 06/08/20 Page 11 of 17   PageID #:
                                  11656
                                                                                11


    1                THE DEFENDANT:     Can I enter it into evidence.

    2                THE COURT:     It is in evidence?     Okay.    Then you may

    3   publish.

    4                THE DEFENDANT:     Okay.

    5         Q      (BY THE DEFENDANT:)        And are you familiar with this

    6   type of document?

    7         A      No, I'm not.

    8         Q      So you not familiar with sending MoneyGram from

    9   Walmart?    You've never seen a MoneyGram sent from Walmart?

   10         A      I've seen MoneyGram before.        I'm not personally

   11   familiar with this document.

   12         Q      Okay.   Can you read who the sender information is,

   13   who the end is sender is on this document?

   14         A      "Sender information:       Anthony Williams."

   15         Q      Okay.   And can you read who the receiver is on this

   16   document?

   17         A      "Receiver:     Dorita Dixon.

   18         Q      Okay.   Now, you just testified that Dorita Dixon

   19   said she did not know me?

   20         A      That's correct.

   21         Q      Okay.   So from this document could you ascertain

   22   that she does know me, if I'm sending her money?

   23         A      I don't know that.

   24         Q      Okay.   So -- but you talked to her?

   25         A      I did speak with her.




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1023 Filed 06/08/20 Page 12 of 17   PageID #:
                                  11657
                                                                                 12


    1         Q      Okay.   And I'm showing you a document of a money

    2   order of a wire that I sent from MoneyGram from me to her.              And

    3   what's her address there?       What's the city and state?

    4         A      I see two addresses.      Are you talking about the part

    5   of the box you're sending from or --

    6         Q      No, the receiver.     What's the receiver's city and

    7   state destination?      What's the receiver's --

    8         A      Destination is Washington, D.C.

    9         Q      Washington.    And does it have a phone number?

   10         A      Yes.

   11         Q      Okay.   Do you -- do you know like what's the prefix

   12   for usually Washington, D.C. numbers?

   13         A      It's 202.

   14         Q      Okay.   So that is a Washington, D.C. number?

   15         A      It would appear to be so.

   16         Q      Okay.   So if I'm sending someone a MoneyGram, and I

   17   have their actual number, that is, a number that's in the

   18   Washington, D.C. area, would you say that I actually do know

   19   this person, that I have had communication in order for me to

   20   send them some money?

   21         A      It's possible; however, dealing with a lot of

   22   identity theft, I do not know -- I would not know that to be

   23   proof that you know this person.

   24         Q      Okay.   So -- and when you -- have you ever done a

   25   MoneyGram?




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1023 Filed 06/08/20 Page 13 of 17   PageID #:
                                  11658
                                                                                13


    1         A      I have not.

    2         Q      You ever sent a Western Union?

    3         A      Yes.

    4         Q      Okay.   So if you sent the Western Union, what is the

    5   procedure in sending the money?        Do you have to -- let me ask

    6   you this question.

    7         A      Sure.

    8         Q      Do you have to present valid identification to send

    9   it?

   10         A      You have to present identification.        Doesn't have to

   11   be valid as my experience in identity theft tells me.

   12         Q      Okay.   So what type of identification would you have

   13   to present in order to send money?

   14         A      You'd want to present some type of photo ID.

   15         Q      And that would consist of what?

   16         A      Could be a driver's license.

   17         Q      A driver's license.      Could it had be state ID?

   18         A      I'm not an expert on Western Union, but I assume it

   19   could be.

   20         Q      So if you was to receive it when someone send you

   21   money and you go to, say, Western Union and MoneyGram and say,

   22   "Hey, someone sent me some money," so would you have to present

   23   valid identification that you were the person that the money

   24   was sent to so you would be the right person to pick that money

   25   up?   Correct?




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1023 Filed 06/08/20 Page 14 of 17   PageID #:
                                  11659
                                                                                14


    1           A       I believe you do.

    2           Q       Okay.   So could you see the amount of money that I

    3   sent?       What was the amount?

    4           A       $430.

    5           Q       Okay.   Now, did you ask her had she ever had any

    6   money sent to her from me?

    7           A       No, I did not.

    8           Q       Okay.   Did you ask the building manager how much did

    9   it cost to rent a mailing address there?

   10           A       I did not.

   11           Q       Okay.   So how do you know that I didn't have a

   12   mailing address purchased for this location by Ms. Dorita

   13   Dixon?

   14           A       So my understanding is that Dorita Dixon doesn't

   15   have the ability to sell a mailing address for a location she

   16   doesn't own.      Speaking with the property manager, I would

   17   believe that the property manager would have knowledge of such

   18   a deal.

   19           Q       So she had never had rented a spot out of there?

   20   She had never rented a office space or a space there?            She had

   21   never rented it at all?

   22           A       No, she absolutely rented a space there.

   23           Q       Okay.   So she did rent a space there.      Okay.   So how

   24   long was she there?

   25           A       I don't know the full length.    I just know she was




                                UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1023 Filed 06/08/20 Page 15 of 17   PageID #:
                                  11660
                                                                                15


    1   there between 2012 and 2015.

    2         Q      Okay.   So she was there during the time that the

    3   trustee of the company that I have as trustee listed as the

    4   mailing address, correct?

    5         A      That's correct.

    6         Q      Okay.   So do you not understand that that was

    7   the -- what the money was sent for to have a mailing address in

    8   Washington, D.C., that was attached to my Washington, D.C.

    9   office?

   10         A      I do not understand that.

   11         Q      Okay.   So you didn't complete your investigation?

   12         A      I completed the investigation of speaking with

   13   Dorita Dixon on and asking her if she knows Anthony Williams,

   14   and she said no.

   15         Q      So you never talked to anybody else in Washington,

   16   D.C., any of my other employees in Washington, D.C.?

   17         A      I don't know who your employees are.

   18                THE DEFENDANT:     Okay.   I have no more questions.

   19                THE COURT:    All right.    Thank you.

   20          Mr. Yates, do you have any questions?

   21                MR. YATES:    Very briefly, Your Honor.

   22                             REDIRECT EXAMINATION

   23   BY MR. YATES:

   24         Q      Agent Oleski, you testified that you did conduct

   25   some interviews in connection with your investigation, correct?




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1023 Filed 06/08/20 Page 16 of 17   PageID #:
                                  11661
                                                                                16


    1         A       That's correct.

    2         Q       And you were asked in particular by Anthony Williams

    3   regarding your interaction with Ms. Dorita Dixon, correct?

    4         A       That's correct.

    5         Q       And Dorita Dixon indicated to you that

    6   you -- that -- excuse me -- that she did not know Anthony

    7   Williams, correct?

    8         A       That's correct.

    9         Q       All right.     And then Mr. Williams had raised and

   10   presented to you and showed to you Exhibit 817, correct?

   11         A       That's correct.

   12         Q       Okay.   And 817 appears to --

   13                 THE COURT:     We have it in front of us, so what's

   14   your question.

   15         Q       (BY MR. YATES:)     Okay.   Is it possible that Dorita

   16   Dixon was lying about knowing Mr. Anthony Williams?

   17         A       Absolutely possible.

   18                 MR. YATES:     Nothing further.

   19                 THE COURT:     All right.   You're excused as a witness.

   20   Thank you.     Please don't discuss your testimony with anyone

   21   until the conclusion of the trial.        Good day, sir.

   22                 THE WITNESS:    Thank you, ma'am.

   23             (This concludes the partial testimony requested.)

   24

   25




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1023 Filed 06/08/20 Page 17 of 17   PageID #:
                                  11662


    1                        COURT REPORTER'S CERTIFICATE

    2

    3                    I, DEBRA READ, Official Court Reporter, United

    4   States District Court, District of Hawaii, do hereby certify

    5   that pursuant to 28 U.S.C. §753 the foregoing is a complete,

    6   true, and correct transcript of the stenographically reported

    7   proceedings held in the above-entitled matter and that the

    8   transcript page format is in conformance with the regulations

    9   of the Judicial Conference of the United States.

   10
                         DATED at Honolulu, Hawaii, February 23, 2020.
   11

   12

   13                              /s/ Debra Read

   14                              DEBRA READ, CSR CRR RMR RDR

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25




                             UNITED STATES DISTRICT COURT
